Case: 20-13482 Doc:150 _ Filed: 11/19/20 Page: 1 of 12

IN THE UNITED STATES BANKRUPTCY COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

In re: ) Case No.: 20-13482-SAH
} Chapter 11
RHA Stroud, Inc.,! )
Debtor. }  [Jointky Administered]
)

DEBTORS’ WITNESS AND EXHIBIT LISTS
FOR USE AT VIDEO HEARING SET NOVEMBER 20, 2020

Debtors RHA Stroud, Inc. d/b/a Stroud Regional Medical Center (“Stroud Hospital”) and
RHA Anadarko Inc.. RHA Anadarko, Inc. a/k/a The Physicians’ Hospital in Anadarko
(‘Anadarko Hospital”) (each a “Debtor,” and collectively, the “Debtors” or “Hospitals’),
respectfully submit this list of witnesses and exhibits for potential use at the Video Hearing set
for November 20, 2020. Debtors estimate twenty (20) minutes of time will be needed to present
the evidence and argument.

WITNESS LIST

 

 

     

 

 

1. Charles M. Eldridge
c/o Akerman LLP
2001 Ress Avenue, Suite 3600
Dallas, TX 75201

 

 

Debtors reserve the right to call any witnesses designated by any other party, as well as

rebuttal witnesses. Debtors also reserve the right to amend or supplement this witness list.

 

! The Debtors in these cases, along with the last four digits of their federal tax identification number is: RHA
Stroud, Inc. (2635) and RHA Anadarko, Inc. (2528). The principal place of business for the Debters is 2308
Highway 66 West, Stroud, OK 74079 and 1062 East Central Blvd. Anadarko, OK 73005.

5539577132

 
Case: 20-13482 Doc:150 _ Filed: 11/19/20 Page: 2 of 12

EXHIBIT LIST

 

‘DESCRIPTIO en

    

 

 

Critical Vendor List for RHA Stroud, Inc.

 

2, Critical Vendor List for RHA Anadarko, Inc.

 

3. Southern Plains Medical Center, Inc. Invoice dated
October 31, 2020 for services provided October 1, 2020 —
October 22, 2020 (Patient names redacted for privacy)

 

4, E-mail chain between Esther McKean and Clay
Christensen, e-mail end date of November 5, 2020

 

 

5. November 9, 2020 e-mail from Esther McKean to Clay
Christensen

6. November 9, 2020 e-mail from Clay J. Christensen to
Esther McKean

 

 

 

 

Debtors reserve the right to use any exhibits presented by any other party. Debtors also
reserve the right to use exhibits not listed here for impeachment or rebuttal purposes at the
herein, Debtors reserve the right to supplement or amend this exhibit list any time prior to the

hearing.

3539577152
Case: 20-13482 Doc:150 Filed: 11/19/20 Page: 3 of 12

Dated: November 19, 2020 Respectfully Submitted,
RUBENSTEIN & PITTS, PLLC

By: s/ Michael A. Rubenstein
Michael A. Rubenstein, OBA #7806
Leif Swedlow, OBA #17710

1503 E. 19" Street

Edmond, OK 73013

Telephone: 405 -340-1900

Fax: 405-340-1001
mrubenstein@oklawpartners.com
Iswedlow(@oklawpartners.com

AKERMAN LLP
By: _s/ Esther McKean
Esther McKean
Florida Bar No. 028124
420 8. Orange Ave., Suite 1200
Orlando, Florida, 32801
Telephone: 407- 419-8583
Fax : 407-843-6610

esther.mckean@akerman.com
Pro Hae Vice Admitted

By: _s/ David W_ Parham
David W. Parham

Texas Bar No. 15459500

2001 Ross Avenue, Suite 3600
Dallas, TX 75201

Telephone: 214-720-4300

Fax : 214-981-9339
david.parham(@akerman.com.
Pro Hac Vice Admitted

By: _s/ Catherine Kretzschmar
Catherine Kretzschmar

Florida Bar No. 85843

350 East Las Olas Blvd., Suite 1600
Ft. Lauderdale, FL 33301

Telephone: 954-486-2443

Fax : 954-847-5336

catherine. kretzschmart@akerman.com
Pro Hac Vice Admitted

Proposed Attorneys for Debtors

553957712
Case: 20-13482 Doc:150 Filed: 11/19/20 Page: 4 of 12

CERTIFICATE OF SERVICE
This is to certify that on November 19, 2020, a true and correct copy of Debtors’ Witness
and Exhibit Lists for Use at Video Hearing Set November 20, 2020 was served upon counsel
registered with the CM/ECF system in this case and was forwarded via U.S. Mail, first class,

postage prepaid to the those parties listed on the attached matrix.

By: s/ Michael A. Rubenstein
Michael A. Rubenstein, OBA #7806

5539577152
Case: 20-13482

AIRGAS USA LLC
259 N RADNOR-CHESTER ROAD
SUITE 106
WAYNE PA 19087

AKERMAN LLP
DAVID W. PARHAM ESQ,
2001 ROSS AVENUE
SUITE 3660
DALLAS TX 75201

BRIDGE HEALTHCARE FINANCE LLC
C/O CORPORATION SERVICE COMPANY
251 LEFTLE FALLS DRIVE
WILMINGTON DE 19868

ELAINE’S TRANSPORTATION COMPANY
3717 VICKIE DRIVE
OKLAHOMA CITY OK 73115

FINANCIAL PACIFIC LEASING LLC
GARY BERGSTROM
PO BOX 4568
FEDERAL WAY WA 98063-4568

FIRST PHYSICIANS BUSINESS SOLUTIONS ANADARKO
LLC
C/O CAPITOL DOCUMENT SERVICES INC
1833 § MORGAN ROAD
OKLAHOMA CITY OK 73128

FIRST PHYSICIANS CAPITAL GROUP INC
9663 SANTA MONICA BLVD
SUE 959
BEVERLY HILLS CA 90210

FIRST PHYSICIANS REALTY GROUP LLC
C/O J CLAY CHRISTENSEN ESQ.
CHRISTENSEN LAW GROUP PLLC
3402 NW 63RD ST SUITE 600
OKLAHOMA CITY OK 73116

FIRST PHYSICIANS RESOURCES STROUD LLC
C/O CAPITOL DOCUMENT SERVICES INC
1833 S MORGAN ROAD
OKLAHOMA CITY OK 73128

Doc: 150 ~—— Filed: 11/19/20

AKERMAN LLP
ESTHER A. MCKEAN ESQ,
420 S ORANGE AVE SUITE 1200
ORLANDO FL 32802

B BRAUN MEDICAL INC
824 TWELFTH AVE
BETHLEHEM PA 18018

CHRISTOPHER TAYBACK
KRISTEN BIRD
QUINN EMANUEL URQUHART & SULLIVAN LLP
865 SOUTH FIGUEROA STREET 10TH FLOOR
LOS ANGELES CA 90017

EMPIRE PAPER COMPANY
C/O JASON ESTES
2708 CENTRAL FWY E
WICHITA FALLS TX 76301

FINANCIAL PACIFIC LEASING LLC
C/O DENISE MCKITTRICK
3455 S 344TH WAY
STE 300
FEDERAL WAY WA 98053

FIRST PHYSICIANS BUSINESS SOLUTIONS STROUD LLC
C/O CAPITOL DOCUMENT SERVICES INC
1833 S$ MORGAN ROAD
OKLAHOMA CITY OK 73128

FIRST PHYSICIANS CAPITAL GROUP INC
14201 WIRELESS WAY SUITE B-160
OKLAHOMA CITY OX 73134

FIRST PHYSICIANS RESOURCES ANADARKO LLC
C/O CAPITOL DOCUMENT SERVICES INC
1833 S MORGAN ROAD
OKLAHOMA CITY OK 73128

FIRST PHYSICIANS SERVICES ANADARKO LLC
C/O CAPITOL DOCUMENT SERVICES INC
1833 S MORGAN ROAD
OKLAHOMA CITY OK 73128

Page: 5 of 12

AKERMAN LL?
CATHERINE KRETZSCHMAR ESQ.
350 EAST LAS OLAS BLVD SUITE 1600
FORT LAUDERDALE FL 33301

BAXTER HEALTHCARE CORPORATION
ONE BAXTER PARKWAY
DEERFIELD #L 60015

CORPORATION SERVICE COMPANY
AS REPRESENTATIVE
801 ADLAI STEVENSON
SPRINGFIELD IL 62706

EVANS NATIONAL LEASING INC
ONE GRIMSBY DRIVE
HAMBURG NY 14075

FIRST PHYSICIANS BUSINESS SOLUTIONS
4323 NW 63RD ST
OKLAHOMA CITY OK 73116

FIRST PHYSICIANS BUSINESS SOLUTIONS LLC
C/O CAPITOL DOCUMENT SERVICES iNC
1833 5 MORGAN ROAD
OKLAHOMA CITY OK 73128

FIRST PHYSICIANS CAPITAL GROUP INC
14201 WIRELESS WAY
SUITE 8-100
OKLAHOMA CITY OK 73134

FIRST PRYSICIANS RESOURCES LLC
14201 WIRELESS WAY
SUITE B-100
OKLAHOMA CITY OK 73134

FIRST PHYSICIANS SERVICES LLC
14201 WIRELESS WAY
SUITE B-360
OKLAHOMA CITY OK 73134
Case: 20-13482

FIRST PHYSICIANS SERVICES LLC
C/O CAPITOL DOCUMENT SERVICES INC
1833 5 MORGAN ROAD
OKLAHOMA CITY OK 73128

GE HFS LLC
PO B3OX 414 W-490
MILWAUKEE WI 53201

GENERAL ELECTRIC CAPITAL CORPORATION
901 MAIN AVENUE
NORWALK CT 06851

GENERAL ELECTRIC CAPITAL CORPORATION
C/O CT CORPORATION SYSTEM
3011 AMERICAN WAY
MISSOULA MT 59808

HANMI BANK
c/o Prentice-Hall Corporation System Inc.
2710 Gateway Oaks Dr.
Suite 150N
Sacramento CA 95833

HENRY SCHEIN
Walter Siegel (VP & Gen Counsel)
135 DURYEA RD
Melville NY 11747

TP HOWELL
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 600
OKLAHOMA CITY OK 73116

JOHNSON & JOHNSON CORP
Michael H Ullmann
ONE JOHNSON & JOHNSON PLAZA
NEW BRUNSWICK NJ 68933

JOHNSON AND JOHNSON FINANCE CORP
Michael H Ullmann
ONE JOHNSGON & JOHNSON PLAZA
NEW BRUNSWICK NJ 08933

Doc: 150 ~—— Filed: 11/19/20

FIRST PHYSICIANS SERVICES STROUD LLC
C/O CAPITGL DOCUMENT SERVICES INC
1833 §S MORGAN ROAD
OKLAHOMA CITY OK 73128

GE HFS LLC
9900 W INNOVATION DRIVE
MILWAUKEE WI 53226-4856

GENERAL ELECTRIC CAPIFAL CORPORATION
LEGAL DEPT
207 MERIT 7
NORWALK CT 06851

GENERAL ELECTRIC CAPITAL CORPORATION
3333 HESPER RD
BILLINGS MT 5-102-6744

HANMI BANK
Vivian | Kim GC & Corp Secty
3660 WILSHIRE BLVD
HPH-A
LOS ANGELES CA 90010

INTERNAL REVENUE SERVICE
55 N ROBINSON AVE
OKLAHOMA CITY OK 73102

JOHNSON & JOHNSON CORP
FOR ORTHO CLINICAL DIAG INC
501 GEORGE STREET
NEW BRUNSWICK NJ 08901

JOHNSON AND JOHNSON FINANCE CORP
501 GEORGE STREET
NEW BRUNSWICK NJ 08901

KEYSTONE SOLUTIONS INC
6901 SHAWNEE MISSKION PKWY #215
MISSION KS 66202

Page: 6 of 12

GE HFS LLC
901 MAIN AVENUE
THE TOWERS
NORWALK CT 06851

GE HFS LLC
20225 WATER TOWER BLVD
BROOKFIELD WI 53045-3530

GENERAL ELECTRIC CAPITAL CORPORATION
PO BOX 35701
BILLINGS MT 59107-5701

HANMI BANK
3650 WILSHIRE BLVD #PH-A
LOS ANGELES CA 90010

HENRY SCKEIN
BOX 371952
PITTSBURGH PA 15250-7952

INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATION
PO BOX 7346
PHILADELPHIA PA 19101-7346

JOHNSON & JOHNSON CORP
FOR ORTHO CLINICAL DIAG INC
ONE JOHNSON & JOHNSON PLAZA
NEW BRUNSWICK NJ 08933

JOHNSON AND JOHNSON FINANCE CORP
ONE JOHNSON & JOHNSON PLAZA
NEW BRUNSWICK NJ 08933

KYLE BATTER
OVUINN EMANUEL URQUHART & SULLIVAN LLP
555 TWIN DOLPHIN DR 5TH FLOOR
REDWOOD SHORES CA 94065
Case: 20-13482

LISA M MOLSBEE
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 690
OKLAHOMA CITY OK 73116

MCKESSON MEDICAL SURGICAL INC
Lisa Wong (GC & Carp Compliance Officer)
9954 MARYLAND DRIVE
RICHMOND VA 23233

MEDICARE PART A
C/G COGENCY GLOBAL INC DAUPHIN
600 North 2nd Street
Harrisburg PA 47101

MEDLINE INDUSTRIES INC
C/O ASHLEY
THREE LAKES DRIVE
NORTHFIELD iL 60093

MITCHELL BLACKBURN
ATTORNEY AT LAW
1700 ONE LEADERSHIP $Q.
OKLAHOMA CITY OK 73102

OKLA STATE DEPT OF HEALTH
100 VALLEY DRIVE
PAULS VALLEY OK 73075

OKLAHOMA COUNTY
SERVICE AGENT CAROLYN CAUDILL
OKLAHOMA COUNTY CLERK
320 ROBERT 5 KERR ROOM 203
OKLAHOMA CITY OK 73102-3430

OKLAHOMA HEALTH CARE AUTHORITY
ATTN CENTRAL FILES
4545 N LINCOLN BLVD STE 124
OKLAHOMA CITY OK 73105

ORTHO-CLINICAL DIAGNOSTICS INC
1001 US HIGHWAY 202
RARITAN NJ 08869

Doc: 150 ~—— Filed: 11/19/20

MCKESSON MEDICAL SURGICAL INC
6555 STATE HWY 167
IRVING TX 75039

MEDICARE PART A
CASHIER
PO BOX 890114
CAMP HILL PA 17089-0114

MEDLINE INDUSTRIES INC
DEPT CH 14400
PALATINE IL 60055-4400

MEDTRONIC USA
710 MEDTRONIC PARKWAY
MINNEAPOLIS MN 55432

NFS LEASING INC
900 CUMMINGS CENTER STE 226-U
BEVERLY MA 01915

OKLA STATE DEPT OF HEALTH
LEGAL DEPT
Chief Counsel - Kim Bailey
1000 NE 10TH ST
OKLAHOMA CITY OK 73217

OKLAHOMA COUNTY
FORREST “BUTCH” FREEMAN
OKLAHOMA COUNTY TREASURER
320 ROBERT S. KERR ROOM 307
OKLAHOMA CITY OK 73102-3430

OKLAHOMA TAX COMMISSION
GENERAL COUNSEL OFFICE
100 NORTH BROADWAY AVE SUITE 1500
OKLAHOMA CITY OK 73102-86-1

PEOPLE’S UNITED BANK
ONE POST OFFICE SQUARE
SUITE 3740
BOSTON MA 02109

Page: 7 of 12

MCKESSON MEDICAL SURGICAL INC
9954 MARYLAND DRIVE
RICHMOND VA 23233

MEDICARE PART A
C/O NOVITAS SOLUTIONS
2020 Technclogy Parkway
Mechanicsburg PA 17050

MEDLINE INDUSTRIES INC
LEGAL DEPT
Alex Liberman GC
One Medline Place
Mundelein IL 60060

MEDTRONIC USA
c/o Corporation Service company
2345 Rice Street Suite 230
Roseville MN 55113-5603

NFS LEASING INC
Ashley Whyman (VP & General Counsel}
900 CUMMINGS CENTER STE 226-U
BEVERLY MA 01915

OKLA STATE DEPT OF HEALTH
1000 NE 4CTH ST
OKLAHOMA CITY OK 73104

OKLAHOMA EMPLOYMENT SECURITY COMMISSION
LEGAL DIVISION
PO BOX 53039
OKLAHOMA CITY OK 73252-3039

ORGANOGENESIS NC
85 DAN RD
CANTON MA 02021

PEOPLE’S UNITED BANK
ROBERT € TRAUTMANN (SR EX VP & GC
850 MAIN ST
43 FL
BRIDGEPORT CT 06604
Case: 20-13482

PRIME ALLANCE BANK
1868 SOG WEST
WOODS CROSS UT 84010

RUBENSTEIN & PITTS PLLC
MICHAEL A RUBENSTEIN
LEIF SWEDLOW
1503 E 19TH STREET
EDMOND OK 73013

RURAL HOSPITAL ACQUISITION LLC
C/O Capitol Document Service
4833 S. Morgan Rd.
OKLAHOMA CITY OK 73128

SOCIAL SECURITY ADMINISTRATION
ATTN BANKRUPTCY COORDINATOR
OFFICE OF THE GEN COUNSEL REGION Vi
1301 YOUNG STREET STE A702
DALLAS TX 75202-5433

STABILITY BIOLOGICS
2026 FRANSWORTH DR
NASHVILLE FN 37205

STERIS CORPORATION
C/O CATH! MAJEWSKI - Legal Dept.
5960 HEISLEY RD
MENTOR OH 44060

STRGUD NATIONAL BANK
300 W MAIN ST
STROUD OK 74079-3612

STRYKER CAPITAL INC
ATTN JENNIFER MONIQUE COTTON
6151 WEST CENTURY BLVD SUITE 906
LOS ANGELES CA 90045

THERMO FISHER FINANCIAL SERVICES INC
CAPITOL CORPORATE SERVICES iNC
44 SCHOOL STREET SUITE 505
BOSTON MA 02108

Doc: 150 ~—— Filed: 11/19/20

PRIME ALLIANCE BANK
STEVEN SELLERS
1868 500 WEST

WOODS CROSS UT 84016

RURAL HOSPITAL ACQUISITION LLC
C/O J CLAY CHRISTENSEN ESQ,
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 600
OKLAHOMA CITY OK 73116

RURAL HOSPITAL ACQUISITION LLC
3555 NW 58TH STREET 700
OKLAHOMA CITY OK 73112

SOUTHERN PLAINS MEDICAL CENTER INC
2222 W lowa Ave
Chickasha OK 73018

STABILITY BIOLOGICS
BRIAN MARTIN
2026 FRANSWORTH D&
NASHVILLE TN 37205

STERIS CORPORATION
J. ADAM ZANGERLE
5960 HEISLEY RD
MENTOR OH 44060

STRYKER CAPITAL
CT LIEN SOLUTION
PO BOX 29071
GLENDALE CA 91209-9071

STRYKER CAPITAL INC
6151 WEST CENTURY BLVD SUITE 906
LOS ANGELES CA 90045

THERMO FISHER FINANCIAL SERVICES INC
81 WYMAN STREET
WALTHAM MA 02454

Page: 8 of 12

RICHARD BROSNICK
AKERMAN LLP
666 FIFTH AVE 20TH FLOOR
NEW YORK NY 10103

RURAL HOSPITAL ACQUISITION LLC
4323 NW 63RD ST STE 100
OKLAROMA CITY OK 73116

SMITH & SON BUILDING CENTERS INC
117 SE 2ND ST
ANADARKO OK 73005

SOUTHERN PLAINS MEDICAL CENTER INC
625 WILDMEADOW DRIVE
EDMOND OK 73003

STERIS CORPORATION
5960 HEISLEY RD
MENTOR OH 44050

STROUD NATIONAL BANK
PO BOX 450
STROUD OK 74079

STRYKER CAPITAL INC
6151 WEST CENTURY BLVD SUITE 906
LOS ANGELES CA 90045

THE FIRST STATE BANK
3030 NW EXPRESSWAY
SUITE 130
OKLAHOMA CITY OK 73112

THERMO FISHER FINANCIAL SERVICES INC
168 THIRD AVE
WALTHAM MA 02451
Case: 20-13482

TRIAD BANK NA
PO BOX 35567
TULSA OK 74153

US BANCORP
THE CORPORATION TRUST COMPANY
CORPORATION TRUST CENTER 1209 ORANGE ST
WILMINGTON DE 19802

US BANCORP
C/O CT Corporation System
1010 DALE ST N
ST PAUL MN 55117-5603

VALLIANCE BANK
1601 NW EXPRESSWAY
OKLAHOMA CITY OK 73118

WELLS FARGO BANK NA
C/O Corporation Service Company
2345 Rice Street Suite 230
Roseville MN 55113

WELLS FARGO BANK NA
LEGAL ORDER PROCESSING
P.O. Box 1416
Charlotte NC 28201

WELLS FARGO FINANCIAL LEASING INC
CRAIG LONG
800 WALNUT ST.
DES MOINES IA 50309

GE HFS LLC
CT CORPORATION SYSTEM
301 5 BEDFORD ST SUITE 2
MADISON WI 53703-3691

Doc: 150 ‘Filed: 11/19/20

TRIAD BANK NA
7646 E G1ST ST
TULSA OK 74133-1159

US BANCORP
TWO APPLETREE SQUARE
SUITE 325
BLOOMINGTON MN 55425

US FOORSERVICE
7950 SPENCE ROAD
FAIRBURN GA 30213

VALLIANCE BANK
1501 24TH ABE NW
NORMAN OK 73069

WELLS FARGO BANK NA
625 Marquette Ave FL 16
MINNEAPOLIS MN 55402-2308

WELLS FARGO FINANCIAL LEASING INC
800 WALNUT ST MAC NOG05-004
DES MOINES JA 50309

RHA Stroud Inc.
2308 Highway 66 West
Stroud OK 74079-6729

Internal Revenue Service
P.O. Box 7346
Philadelphia PA 19101-7346

Page: 9 of 12

UNITED STATES TRUSTEE
215 DEAN MCGEE AVE 4TH FLOOR
OKLAHOMA CITY OK 73102

US BANCORP
LEGAL DEPT
James L "Jim" Chosy VP AND GEN COUNSEL
800 Nicollet Mali Ste 1500
Minneapolis MN 55402

US FOODSERVICE.
KRISTIN COLEMAN
9395 WEST HIGGINS ROAD
SUITE 500
ROSEMONT IL 60018-6600

WELLS FARGO BANK NA
LEGAL DEPT
420 Montgomery St
San Francisco CA 94104

WELLS FARGO BANK NA
MAC N9321-161 SIXTH AND MARQUETTE
MINNEAPOLIS MN 55479

WELLS FARGO FINANCIAL LEASING INC
SYLWIA DABROWSKA PERRY (SR. COUNSEL}
800 WALNUT ST.

DES MOINES 14 50309

FINANCIAL PACIFIC LEASING LLC
PO BOX 4568
FEDERAL WAY WA 98063-4568

NOVITAS SOLUTIONS
C/O COGENCY GLOBAL INC DAUPHIN
600 NORTH 2ND STREET
HARRISBURG PA 17103-1092
Case: 20-13482

TRIAD BANK NA
3030 NW EXPRESSWAY SUITE 130
TULSA OK 74153

Michael A Rubenstein
Rubenstein & Pitts PLLC
1503 East 19th St.
Edmond OK 73013-6737

FIRST PHYSICIANS BUSINESS SOLUTIONS
c/o Jonathan M. Miles Esq
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 606
OKLAHOMA CITY OK 73116

FIRST PHYSICIANS RESOURCES
c/o Jeffrey E. Tate Esq
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 600
OKLAHOMA CITY OK 73136

FIRST PHYSICIANS REALTY GROUP LLC
C/O BROCK z. PITTMAN
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD ST SUITE 600
OXLAHOMA CITY OK 73116

FIRST PHYSICIANS REALTY GROUP LLC
C/O J CLAY CHRISTENSEN ESQ,
CHRISTENSEN LAW GROUP PLLC
3401 NW G3RD ST SUITE 600
OKLAHOMA CITY OK 73116

FIRST PHYSICIANS SERVICES LLC

C/O JONATHAN M. MILES ESQ.

CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD ST SUITE 600
OKLAHOMA CITY OK 73116

RURAL HOSPITAL ACQUISITION LLC
C/O J JEFFREY E. TATE ESQ.
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 600
OKLAHOMA CITY OK 73116

FIRST PHYSICIANS RESOURCE LLC
14201 WIRELESS WAY
SUITE B-100
OKLAHOMA CITY OK 73134-2521

Doc: 150 ‘Filed: 11/19/20

UnitedHealthcare Insurance Comp
ATTN: COM/Bankruptcy
185 Asylum Street 03B
Hartford CT 06103-3402

FIRST PHYSICIANS BUSINESS SOLUTIONS
c/o Brock Z. Pittman Esq
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 600
OKLAHOMA CITY OK 73116

FIRST PHYSICIANS BUSINESS SOLUTIONS
c/o J. Clay Christensen Esq
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 600
OKLAHOMA CITY OK 73116

FIRST PHYSICIANS RESOURCES
c/o Jonathan M. Miles Esq
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 600
OKLAHOMA CITY OK 73216

FIRST PHYSICIANS REALTY GROUP LLC
C/O JEFFREY E. TATE ESQ.
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD ST SUITE 600
OKLAHOMA CITY OK 73216

FIRST PHYSICIANS SERVICES LLC
C/O BROCK Z. PITTMAN ESQ,
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD ST SUITE 600
OKLAHOMA CITY OK 73116

FIRST PHYSICIANS SERVICES LLC

C/O J, CLAY CHRISTENSEN ESQ,

CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD ST SUITE 600
OKLAHOMA CITY OK 73116

RURAL HOSPITAL ACQUISITION LLC
C/O JONATHAN M. MILES ESQ,
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 600
OKLAHOMA CITY OK 73116

FIRST PHYSICIANS SERVICES LLC
14201 WIRELESS WAY
SUITE B-i00
OKLAHOMA CITY OK 73134-2521

Page: 10 of 12

Leif Swedlaw
Rubenstein & Pitts PLLC
1503 East 19th St.
Edmond OK 73013-6737

FIRST PHYSICIANS BUSINESS SOLUTIONS
c/o Jeffrey E. Tate Esq
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREE?F SUITE 600
OKLAHOMA CITY OK 73116

FIRST PHYSICIANS RESOURCES
c/o Brock 2, Pittman Esq
CHRISTENSEN LAW GROUP PLLC
3407 NW 63RD STREET SUITE 600
OKLAHOMA CITY OK 73116

FIRST PHYSICIANS RESOURCES
c/o J. Clay Christensen Esq
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 600
OKLAHOMA CITY OK 73116

FIRST PHYSICIANS REALTY GROUP LLC
C/O JONATHAN M. MILES ESQ.
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD ST SUITE 600
OKLAHOMA CITY OK 73116

FIRST PHYSICLANS SERVICES LLC
C/O JEFFREY E. TATE £5Q.
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD ST SUITE 600
OKLAHOMA CITY OK 73116

RURAL HOSPITAL ACQUISITION LLC
C/O J BROCK Z. PITTMAN ESQ
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 600
OKLAHOMA CITY OK 73116

US Attorney's Office
210 West Park Avenue Suite 400
Oklahoma City OK 73102

MCKESSON MEDICAL SURGICAL INC,
C/O CORPORATION SERVICE COMPANY
100 SHOCKOE SLIP FL 2
RICHMOND VA 23219-4100
Case: 20-13482

JOLENE M. WISE
SECURITIES AND EXCHANGE COMMISSION
275 W. JACKSON BLVD SUITE 900
CHICAGO IL 60604-2908

GENERAL ELECTRIC CAPITAL CORP
901 MAIN AVENUE
NORWALK CT 06851-1168

RHA ANADARKC INC
1002 E CENTRAL BLVD
ANADARKO OK 73005

MCKESSON MEDICAL SURGICAL, INC.
C/o CORPORATION SERVICE COMPANY
100 SHOCKOE SLIP FL2
RICHMOND VA 23219-4100

ABBOTT DIABETES CARE SALES CORP

THE CORPORATION COMPANY

120 N ROBINSON SUITE 735
OKLAHOMA CITY OK 73102

CARDINAL HEALTH INC
C/O CT CORPORATION SYSTEM
4400 EAST COMMONS WAY
SUITE 125

COLUMBUS OH 43219

DLO COURIER

C/O DENNIS L HOGLE

225 NE 97TH STREET
OKLAHOMA CITY OK 73114

FISHER HEALTHCARE INC
12.8 WHISPERING WOODS ROAD
CHARLESTON WV 25304

KCI USA INC

CORPORATION SERVICE COMPANY

10300 GREENBRIAR PLACE
OKLAHOMA CITY OK 73159

NEW DIRECTIONS DIALYSIS

C/O LESLIE WHILES

A334 NW EXPRESSWAY SUITE 165
OKLAHOMA CITY OK 73116

Doc: 150 ‘Filed: 11/19/20

CONNORS & WINTERS LLP
1700 ONE LEADERSHIP SQUARE
OKLAHOMA CITY OK 73102

STRYKER CAPITAL
C/O SOLOMON ACOSTA
5350 PLAYA VISTA
LOS ANGELES CA 90045

MEDLINE INDUSTRIES INC
One Medline Place
Mundelein IL 60060

AGILITI HEALTH INC (CHS)

C/O NATIONAL REGISTERED AGENTS INC

1010 DALE STREET N STREET :
ST. PAUL MN 55117-5603

COOK MEDICAL INC

C/O CORPORATION SERVICE COMPANY

135 NORTH PENNSYLVANIA STREET SUITE 1610
INDIANAPOLIS IN 46204

DYNAMIC INFUSION THERAPY INC

C/O CHRISTOPHER MATTHEWS

5156 VILLAGE CREEK DRIVE SUITE 102
PLANO TX 75093

FISHER HEALTHCARE #NC

C/O JOHN VARNASCO

2000 VETERANS MEMORIA: DRIVE
HOUSTON TX 77038

MEDRIDE CORPORATION

C/O DAVID BATSON

4225 SW 44TH STREET
OKLAHOMA CITY OK 73119

MYCROMED LLC

C/O SECRETARY OF STATE

2300 N LINCOLN BLVD SUITE 201
OKLAHOMA CITY OK 73165 4897

Page: 11 of 12

FIRST PHYSICIANS BUSINESS SOLUTIONS PHA
c/o J. Clay Christensen Esq
CHRISTENSEN LAW GROUP PLLC
3401 NW 63RD STREET SUITE 600
OKLAHOMA CITY OK 73116

ELAINES TRANSPORTATION COMPANY
C/O ELAINE HOWERTON
37127 VICKIE DRIVE
DEL CITY OK 73115-4345

AMERIPATH
C/O CORPORATION SERVICE COMPANY
1201 HAYS STREET

TALLAHASSEE FL 32301

COOK MEDICAL LLC

C/O CORPORATION SERVICE COMPANY

135 NORTH PENNSYLVANIA STREET SUITE 1610
INDIANAPOLIS IN 46204

EPIMED INTERNATIONAL INC

C/O GABOR RACZ

13958 DIPLOMAT DRIVE
FARMERS BRANCH TX 75234

HILLROM INC

C/O CT CORPORATION SYSTEM

334 NORTH SENATE AVENUE
INDIANAPOLIS iN 46204 USA

18) REALTH CARE SYSTEMS INC
15101 TRINITY BLVD
FORT WORTH TX 76155

MYCROMED LLC

€/O CHRIS KINNISON

3517 SW 124TH
OKLAHOMA CITY OK 73170
Case: 20-13482 Doc: 150 Filed: 11/19/20 Page: 12 of 12

MYCROMED LLC OKLAHOMA BLOOD INSTITUTE OWENS AND MINOR

C/O SECRETARY OF STATE C/O RANDALL STARK ATTE CREDIT TEAM

2300 N LINCOLN BLVD SUITE 101 1007 N LINCOLN BLVD 9120 LOCKWOOD 8LVD
OKLAHOMA CITY OK 73105 4897 OKLAHOMA CITY OK 73104 MECHANSVILLE VA 23116
PRECISION LENS PRECISION LENS

C/O SECRETARY OF STATE C/O THE CAMERON-EHLEN GROUP INC

421 NW 33TH STREET SUITE 250 5715 WEST OLD SHAKOPEE ROAD #150

OKLAHOMA CITY OK 73103 BLOOMINGTON MN 55437
